Citation Nr: 1020376	
Decision Date: 06/03/10    Archive Date: 06/10/10

DOCKET NO.  07-10 343	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 (West 2002) for hypertension and a chronic 
disability manifested by an irregular heart beat due to the 
failure of the Muskogee VA Medical Center pharmacy to provide 
the Veteran with her Klonopin in a timely manner.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel




INTRODUCTION

The Veteran served on active duty from May 1985 to August 
1985.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2006 decision of the Department of 
Veterans Affairs (VA) in Muskogee, Oklahoma.  In April 2007, 
the Veteran withdrew her personal hearing request.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran and her representative claim that hypertension 
and a chronic disability manifested by an irregular heart 
beat were caused and/or aggravated by the failure of the 
Muskogee VA Medical Center pharmacy to provide the Veteran 
with her anti-depressant medication, Klonopin, for two weeks.  

However, while the Veteran's claims that the Muskogee VA 
Medical Center pharmacy took too long in providing her with 
her medication and this delay caused or aggravated her 
disabilities, the record neither contains a statement from 
the Veteran identifying a specific time period as to when 
this delay took place or records from that pharmacy 
documenting the delay, if any, between when she was 
proscribed Klonopin and when she received her medication.  
Moreover, while the Veteran in June 2006 provided VA with an 
authorization to obtain her treatment records from M.K., 
M.D., because these records would provide documentation of 
the problem she had with hypertension and her heart because 
of the delay in getting her Klonopin, copies of these 
treatment records, except for February 2007 letters that 
reported that he had treated the claimant since October 2003, 
do not appear in the claim's files.  Therefore, the Board 
finds that a remand is required to request the above records.  
See 38 U.S.C.A. § 5103A(b) (West 2002); Ivey v. Derwinski, 2 
Vet. App. 320, 323 (1992) (holding that when reference is 
made to pertinent medical records, VA is on notice of their 
existence and has a duty to assist the veteran to attempt to 
obtain them).

Next, the Board notes that VA treatment records document the 
Veteran having Klonopin withdrawal and a problem with 
hypertension and irregular heart arrythmias.  However, the 
record does not include medical opinions as to whether the 
alleged delay in giving the Veteran her Klonopin resulted in 
these disabilities; whether the alleged delay in giving the 
Veteran her Klonopin was due to carelessness, negligence, 
lack of proper skill, error in judgment, or similar instance 
of fault on VA's part in furnishing care; and/or whether the 
proximate cause of the additional disability was an event 
that was not reasonably foreseeable.  See 38 U.S.C.A. 
§§ 1151; VAOPGCPREC 40-97, 63 Fed. Reg. 31,263 (1998).  
Therefore, the Board finds that a remand is required to 
obtain answers to these medical questions.  See 38 U.S.C.A. 
§ 5103A(b) (West 2002); McLendon v. Nicholson, 20 Vet. App. 
79 (2006).

Accordingly, the appeal is REMANDED to the RO/AMC for the 
following actions:

1.  The RO/AMC should contact the Veteran 
and ask her to specifically identify the 
time period in which the Muskogee VA 
Medical Center pharmacy failed to provide 
her with her Klonopin.  

2.  After obtaining the above time 
period, the RO/AMC should obtain all of 
the relevant records from the Muskogee VA 
Medical Center pharmacy which documents 
the Veteran's receipt of medication (e.g. 
time, date etc.), to include Klonopin.  
Because these are VA records, efforts to 
obtain the requested records should be 
ended only if it is concluded that the 
records sought do not exist or that 
further efforts to obtain those records 
would be futile.  All actions to obtain 
the requested records should be 
documented fully in the claim's files.  
If they cannot be located or no such 
records exist, the Veteran should be 
notified in writing.  

3.  The RO/AMC, after obtaining a new 
authorization from the Veteran, should 
obtain all of her post October 2003 
treatment records from M.K., M.D.  All 
actions to obtain the requested records 
should be documented fully in the claim's 
files.  If they cannot be located or no 
such records exist, the Veteran should be 
notified in writing.  

4.  After undertaking the above 
development to the extent possible, the 
RO/AMC should obtain answers to the 
following questions from an appropriate 
VA specialist.  The claim's folders must 
be forwarded to and reviewed by the VA 
specialist.  Thereafter, the VA 
specialist must provide an explicit 
response to the following questions:

(a)  Does the Veteran have a chronic 
disability manifested by irregular 
heart arrythmias and, if so, 
identify the diagnosis?

(b)  Is it as likely as not that the 
Veteran's hypertension and/or 
chronic disability manifested by 
irregular heart arrythmias are 
additional chronic disabilities 
caused by a delay by the Muskogee VA 
Medical Center pharmacy in providing 
the Veteran with her Klonopin?

(c) If the answer to the question 
(b) is yes, is it as likely as not 
that the proximate cause of the 
additional disability (i.e., 
hypertension and/or chronic 
disability manifested by irregular 
heart arrythmias) was carelessness, 
negligence, lack of proper skill, 
error in judgment by the Muskogee VA 
Medical Center pharmacy in allegedly 
failing to provide the Veteran with 
her Klonopin in a timely manner?

(d) If the answer to the question 
(b) is yes, is it as likely as not 
that the proximate cause of the 
additional disability (i.e., 
hypertension and/or chronic 
disability manifested by irregular 
heart arrythmias) was an event that 
was not reasonably foreseeable when 
the Muskogee VA Medical Center 
pharmacy allegedly failed to provide 
the Veteran with her Klonopin in a 
timely manner?

Note 1:  The examiner is advised that the 
term "as likely as not" does not mean 
within the realm of possibility.  Rather, 
it means that the weight of medical 
evidence both for and against a 
conclusion is so evenly divided that it 
is medically sound to find in favor of 
causation as to find against causation.  
More likely and as likely support the 
contended causal relationship; less 
likely weighs against the claim.  

5.  After undertaking the above 
development, the RO/AMC should provide 
the Veteran with updated Veterans Claims 
Assistance Act of 2000 (VCAA), notice in 
accordance with the United States Court 
of Appeals for Veterans Claims (Court) 
holding in Dingess v. Nicholson, 
19 Vet. App. 473 (2006); 38 U.S.C.A. 
§§ 5103, 5103A (West 2002); and 38 C.F.R. 
§ 3.159 (2009).

6.  The RO/AMC should thereafter 
readjudicate the claim.  If the claim is 
denied, the RO/AMC should issue a 
supplemental statement of the case to the 
Veteran and her representative and they 
should be given an opportunity to respond 
before the case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

